DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on June 23, 2022, claims 28-32, 34-44, and 46-47 are pending. Claims 28-29, 31, 34, 36-37, 40-41, 43 and 46-47 are amended. Claims 33 and 45 are canceled. Claims 1-27 were previously canceled. 

Response to Arguments
Applicant’s arguments in light of the Amendments to claim 47, see pgs. 8 of the Remarks, filed June 23, 2022, with respect to the rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The addition of the term “non-transitory” no longer claims signal embodiments. The rejection of claim 47 under 35 U.S.C. 101 has been withdrawn. 

Without acquiescing to the conclusions of Applicant’s remarks, Applicant’s arguments with respect to claim(s) 28-29, 31, 34, 36-37, 40-41, 43 and 46-47 relating to the art rejections have been considered but are moot because the new ground of rejection does not rely on same combination of references applied in the prior rejection of record.



Claim Objections
Claims 28-29, 31, 34, 36-37, 40-41, 43 and 46-47 are objected to because of the following informalities:  Claims 28-29, 31, 34, 36-37, 40-41, 43 and 46-47 include conditional limitations that recite “if”. It is preferred that these conditional limitations are changed to “when” instead. Under Broadest Reasonable Interpretation (BRI), the “if” clauses could be not considered as limiting in situations where the conditional does not occur.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28-32, 34-36, 39-44 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al., United States Patent 10,254, 879 B2 in view of Hinckley et al., United States Patent Application Publication No. US 2012/0154294 A1.

Regarding claim 28, Oral discloses a method for preventing a proximity mistouch (See Oral, Abstract), applied to a terminal comprising a touchscreen (Figs. 1-4, touch screen #132), a proximity sensor (Figs. 1-4, sensing array, #132; Detailed Description, Column 5, lines 53-65, “In some implementations, a management module 121-1 (also referred to as sensing module) includes one or more processing units 122-1 (sometimes herein called CPUs, processors, or hardware processors, and sometimes implemented using microprocessors, microcontrollers, or the like) configured to detect (or process), via the sensing array 132, a presence of one or more input objects 134 proximate or in contact with one or more sensor electrodes of the sensing array 132”), and a motion sensor (Figs. 1-4, motion sensors, #172), wherein the proximity sensor is located at a side edge of the terminal (Detailed Description, Colum n4, lines 4-25 , “In some implementations, finger grip suppression is enabled in an area of the touch screen likely to be contacted by an ear (e.g., an upper side of a touch panel) when a user is on a phone call in response to signals from one or motion sensors, such as a gyroscope or accelerometers, indicating that the device is moving towards a user's face.”), a first included angle is formed between light emitted by the proximity sensor and the touchscreen (Detailed Description, Column 5, Lines 18-40, “In some implementations, the sensing array 132 includes one or more of light-sensitive elements, light emitting elements, photosensitive elements, pressure sensitive elements, and/or capacitive sensor elements (also referred to as sensor electrodes). The capacitive sensor elements are electrodes of conductive material, such as copper. The sensing array 132 is sensitive to an input object 134 at a location 136 (e.g., a user's finger or rain droplets). In some implementations, the input object 134 is a user's head.”), and the method comprises:
obtaining, by the terminal, data detected by the motion sensor (See Fig. 4, data, #450; See also Figs. 5-6); 
obtaining, by the terminal, motion data of the terminal based on the data detected by the motion sensor (See Fig. 4, data, #450; See also Figs. 3-6; Detailed Description, Column 8, lines 60-67, Column 9, lines 1-15, “In some implementations, the mode selection module 316 includes algorithms that determine (alone or in combination with other modules and/or programs of the sensing system 100) when to enable finger grip suppression (e.g., using finger grip suppression module 322) to suppress false finger reports caused by ear touches. In some implementations, grip suppression is enabled when a user is on a phone call in response to signals from one or motion sensors 172, such as a gyroscope or accelerometers, indicating that the device is moving towards a user's face. Similarly, in some implementations, finger grip suppression is disabled in response to signals from one or motion sensors 172, indicating that the device is moving away from a user's face. In some implementations, based on a starting device orientation, accelerometer and/or gyroscope readings can be used to favor proximity object detection in a vertical orientation (e.g., a device orientation commonly used to answer a phone call) and it may favor finger detection in horizontal orientation (e.g., a device orientation commonly used for text entry applications).”); 
determining, by the terminal, whether the motion data is less than a first threshold (Detailed Description, Column 7, lines 20-65, “For example, a user's touch (e.g., a finger) at a specific sensor electrode (e.g., sensor electrode 204-A) increases capacitance at the specific sensor electrode because the finger's capacitance is added to the capacitance of the specific sensor electrode. The processing device detects a “touch” when the added capacitance to the specific sensor electrode, relative to a baseline, exceeds a predefined threshold. Alternatively, water (e.g., rain droplets) at a specific sensor electrode (e.g., sensor electrode 204-A) decrease capacitance at the specific sensor electrode because water causes a decrease in capacitance of the specific sensor electrode. The processing device, however, will trigger a response when the subtracted capacitance to the specific sensor electrode, relative to a baseline, exceeds a predefined threshold.”; See also Figs. 5-6, Detailed Description, Column 14, lines 45-67, Column 13, lines 1-10);
 if the motion data is less than the first threshold, determining, by the terminal, that no external object is currently approaching (See Figs. 5-6, S514, Detailed Description, Column 14, lines 45-67, Column 13, lines 1-10 ;“If not (512—No), information from the motion sensors 172 (e.g., rotation, acceleration, etc.) is accessed to determine whether those signals indicate current detection of movement towards a face (514). If yes (514—Yes), then grip suppression is enabled for a pre-defined portion of the touch panel. In some implementation, the predefined portion of the touch panel is defined using runtime parameters stored by the computer system 110 or the processing device 120. In some implementations, the predefined portion of the panel that is suppressed is a top or upper portion of the panel (e.g., see FIG. 7B). If not (514—No), then execution of the method returns to operation 506.”;); and
 if the motion data is greater than or equal to the first threshold, determining, by the terminal based on data detected by the proximity sensor, whether an external object is approaching (Detailed Description, Column 7, lines 20-65, “For example, a user's touch (e.g., a finger) at a specific sensor electrode (e.g., sensor electrode 204-A) increases capacitance at the specific sensor electrode because the finger's capacitance is added to the capacitance of the specific sensor electrode. The processing device detects a “touch” when the added capacitance to the specific sensor electrode, relative to a baseline, exceeds a predefined threshold. Alternatively, water (e.g., rain droplets) at a specific sensor electrode (e.g., sensor electrode 204-A) decrease capacitance at the specific sensor electrode because water causes a decrease in capacitance of the specific sensor electrode. The processing device, however, will trigger a response when the subtracted capacitance to the specific sensor electrode, relative to a baseline, exceeds a predefined threshold.”; See also Figs., 5-6, Detailed Description, Column 14, lines 45-67, Column 13, lines 1-10).

Oral does not disclose explicitly wherein the motion data comprises a tilt angle of the terminal, and the tilt angle of the terminal is an included angle between the terminal and a horizontal plane. 
However, Oral discloses the use of accelerometers and gyroscopes as part of motion sensing (See Oral, Abstract, generally, Figs. 1-4, motions sensors, #172; Detailed Description, Column 3, lines 45-50, “A gyroscope is a sensor that determines orientation using the Earth's gravity. A gyroscope indicates which way is down with respect to gravity”; it is inherent that a gyroscope and accelerometer calculates tilt angle of the terminal. Examiner’s note: See also NPL cited at end of this Action).	
Hinckley, in a similar field of endeavor, discloses wherein the motion data comprises a tilt angle of the terminal, and the tilt angle of the terminal is an included angle between the terminal and a horizontal plane (Detailed Description, [0073-0074], “Generally stated, to perform a rotation-based gesture, the user can hold the computing device 604 in a hand 606 (or two hands), touch the object 602, and tilt the computing device 604. That is, if the user wishes to increase the rate of behavior by a large amount, then the user will tilt the computing device 604 by a large amount with respect to the original orientation. If the user wishes to increase the rate of behavior by a smaller amount, then the user can tilt the computing device 604 by a smaller amount. The user can decrease the rate at any time by decreasing the tilt angle. In other cases, the IBSM 114 can also map different behaviors to different directions of rotation with respect to an initial tilt angle. For example, the user can zoom in on the object 602 by tilting the computing device 604 downward, and zoom out on the object 602 by tilting the computing device 604 upward. To prevent small inadvertent rate changes, the IBSM 114 can incorporate a range of initial tilt angles in which no change in rate occurs. If the user progresses beyond a threshold at the end of this dead band, the IBSM 114 begins to change the rate. Such a threshold can be defined in both directions of rotation with respect to the initial tilt angle.”).
It would have been obvious to one of ordinary skill in the art to have modified the motion data of Oral to include the teachings of Hinckley to specify the motion data specifically as a tilt angle. The modification is made in such a way to provide wherein the motion data comprises a tilt angle of the terminal, and the tilt angle of the terminal is an included angle between the terminal and a horizontal plane, and thereby also performing the steps of determining, by the terminal, whether the tilt angle is less than a first threshold, if the tilt angle is less than the first threshold, determining, by the terminal, that no external object is currently approaching and if the tilt angle is greater than or equal to the first threshold, determining, by the terminal based on data detected by the proximity sensor, whether an external object is approaching. The fact that Hinckley also discloses a method of preventing inadvertent inputs with thresholds within touchscreen terminals (See Hinckley, inter alia, Detailed Description, [0073-0074]) makes this combination more easily implemented. 

Regarding claim 29, Oral-Hinckley discloses wherein the method further comprises:
 if the tilt data is greater than or equal to the first threshold, determining, by the terminal based on touch data detected by the touchscreen, whether an external object is approaching (Figs. 5-6, S512/514; mov’t towards face is detected);
 if either the data detected by the proximity sensor or the touch data detected by the touchscreen indicates that an external object is approaching, turning off, by the terminal, the screen (See Figs. 5-6, S514, Detailed Description, Column 14, lines 45-67, Column 13, lines 1-10 ;“If not (512—No), information from the motion sensors 172 (e.g., rotation, acceleration, etc.) is accessed to determine whether those signals indicate current detection of movement towards a face (514). If yes (514—Yes), then grip suppression is enabled for a pre-defined portion of the touch panel. In some implementation, the predefined portion of the touch panel is defined using runtime parameters stored by the computer system 110 or the processing device 120. In some implementations, the predefined portion of the panel that is suppressed is a top or upper portion of the panel (e.g., see FIG. 7B). If not (514—No), then execution of the method returns to operation 506.”;); and 
before the obtaining, by the terminal, motion data detected by the motion sensor, answering, by the terminal, an incoming call, or initiating, by the terminal, a call in response to a user operation (Figs. 5-6, S604, Column 14, lines 1-35 “The implementation of FIG. 6 illustrates a method in which a touchscreen-only solution is implemented using pre-defined gestures that originate in a designated part of the touch screen. This gesture is only enabled when the phone is in a call and the touchscreen is in proximity mode (typically this only happens in the phone-call application). The method 600 starts (602) when the phone is in a call and the touch screen is in proximity mode (604—Yes). When this is the case, the host enables a normal touch mode gesture that can be used to enable normal touch screen operation even though the touch screen is in proximity mode (606). Next, gesture processing (e.g., gesture detection module 420 of FIG. 4) of the host detects whether one or more gesture conditions (or heuristics) of the predefined gesture have been satisfied (610). For example, one or more heuristics can be selected to avoid false gesture detection (of the predefined gesture) due to contact from ear, cheek, gripping fingers, wet hair, etc. In some implementations, the following heuristics are associated with detection of the predefined gesture: 1. The touch trajectory must stay within the pre-defined window until a lift-off is detected; 2. The touch must originate in the pre-defined gesture start area; 3. The gesture must traverse a pre-defined distance in the y-axis from the starting location; 4. (Optionally) The velocity of the touch must be within a pre-defined window... When gesture conditions are satisfied (510—Yes), the host transitions the touch screen to normal touch mode (e.g., via instructions sent to the touch screen controller). An example predefined gesture is now described with respect to FIGS. 8A and 8B.”).

Thus, it would have remained obvious to have combined Oral and Hinckley as described in claim 28. 

Regarding claim 30, Oral discloses wherein after turning off, by the terminal, the screen, the method further comprises: 
continuing to determine, by the terminal based on the data detected by the proximity sensor, whether an external object is approaching, and if an external object is approaching, keeping the screen off (Fig. 5, S512/S516; Column 11, lines 10-67, Column 12, lines 1-67, Column 13, lines 1-10); 
continuing to determine, by the terminal based on touch data detected by the touchscreen, whether an external object is in contact (Fig. 5, S510/512/516, Column 11, lines 10-67, Column 12, lines 1-67, Column 13, lines 1-10);
 if an external object is in contact, keeping the screen off (Fig. 5, S516->S506, Column 11, lines 10-67, Column 12, lines 1-67, Column 13, lines 1-10); and
 if the data detected by the proximity sensor indicates that no external object is approaching, and the touch data detected by the touchscreen indicates that no external object is in contact, turning on, by the terminal, the screen (Fig. 5, S516/520, Column 11, lines 10-67, Column 12, lines 1-67, Column 13, lines 1-10,  “Similarly, in some implementations, finger grip suppression is disabled in response to signals from one or motion sensors, such as a gyroscope or accelerometers, indicating that the device is moving away from a user's face.”).
Thus, it would have remained obvious to have combined Oral and Hinckley as described in claim 28. 

Regarding claim 31, Oral-Hinckley discloses wherein the method further comprises: 
if the tilt angle is greater than or equal to the first threshold, determining, by the terminal based on floating touch data detected by the touchscreen, whether an external object is approaching  (Detailed Description, Column 7, lines 20-65, “For example, a user's touch (e.g., a finger) at a specific sensor electrode (e.g., sensor electrode 204-A) increases capacitance at the specific sensor electrode because the finger's capacitance is added to the capacitance of the specific sensor electrode. The processing device detects a “touch” when the added capacitance to the specific sensor electrode, relative to a baseline, exceeds a predefined threshold. Alternatively, water (e.g., rain droplets) at a specific sensor electrode (e.g., sensor electrode 204-A) decrease capacitance at the specific sensor electrode because water causes a decrease in capacitance of the specific sensor electrode. The processing device, however, will trigger a response when the subtracted capacitance to the specific sensor electrode, relative to a baseline, exceeds a predefined threshold.”; See also Figs., 5-6, Detailed Description, Column 14, lines 45-67, Column 13, lines 1-10); and 
if the floating touch data detected by the touchscreen indicates that an external object is approaching, turning off, by the terminal, the screen(See Figs. 5-6, S514, Detailed Description, Column 14, lines 45-67, Column 13, lines 1-10 ;“If not (512—No), information from the motion sensors 172 (e.g., rotation, acceleration, etc.) is accessed to determine whether those signals indicate current detection of movement towards a face (514). If yes (514—Yes), then grip suppression is enabled for a pre-defined portion of the touch panel. In some implementation, the predefined portion of the touch panel is defined using runtime parameters stored by the computer system 110 or the processing device 120. In some implementations, the predefined portion of the panel that is suppressed is a top or upper portion of the panel (e.g., see FIG. 7B). If not (514—No), then execution of the method returns to operation 506.”;).
Thus, it would have remained obvious to have combined Oral and Hinckley as described in claim 28. 

Regarding claim 32, this is met by the rejection to claim 28 with the combination of Oral and Hinckley. 
Regarding claim 34, Oral-Hinckley discloses wherein the tilt angle of the terminal is an included angle between the horizontal plane and a plane at which the terminal is located along a direction of the touchscreen (Hinckley, Detailed Description, [0073-0074]).
Thus, it would have remained obvious to have combined Oral and Hinckley as described in claim 28. 
Regarding claim 35, Oral discloses wherein the motion data comprises a motion range of the terminal (Figs. 1-4, motions sensors, #172; data, #450; Detailed Description, Column 3, lines 20-56).

Regarding claim 36, the combination of Oral-Hinckley discloses every element of claim 28 and  Hinckley discloses wherein before obtaining, by the terminal, the motion data detected by the motion sensor, the method further comprises: triggering, by the terminal, a pocket mistouch prevention function (Detailed Description, [0109], “The large movement input events are produced because the user has likely rapidly moved and tumbled the computing device 1602 through space to place the computing device 1602 into the pocket 1604. Also assume that the user inadvertently touches the display surface of the computing device 1602 in the process of placing the computing device 1602 into the pocket 1604. If so, the IBSM 114 can conclude (based on the large movement input events, and optionally other factors) that the touch input events are likely inadvertent”).
It would have been obvious to have modified the method of Oral-Hinckley to include the teachings of Hinckley in such a way to provide the step of wherein before obtaining, by the terminal, the data detected by the motion sensor, the method further comprises: triggering, by the terminal, a pocket mistouch prevention function. The motivation to combine these arts is to prevent accidental activations when the user has placed the device into a pocket, which causes of risk of inadvertent touches (See inter alia, Hinckley, Detailed Description, [0109-0110]). The fact that both Oral and Hinckley are directed towards preventing mistouches within touch devices makes this combination more easily implemented. 
Regarding claim 39, Oral discloses wherein he proximity sensor is located at a top side edge of the terminal (Figs 1-4, motion sensors, #172; Detailed Description, Column 3, lines 28-57, Column 11-12, “Some implementations accomplish this by employing finger grip suppression to suppress false finger reports caused by ear touches by adjusting the suppression zone to an area where an ear touch is more likely to happen—e.g., the top of the panel during a phone call.”).
Thus, it would have remained obvious to have combined Oral and Hinckley as described in claim 28. 
Regarding claim 40, Oral-Hinckley discloses a terminal (Abstract, Fig. 1, processing system, #120) comprising the structural and functional elements of claim 28. Thus, claim 40 is rejected under the same reasoning as that of claim 28 with the combination of Oral and Hinckley. 
Regarding claim 41, this is met by the rejection to claim 29. 
Regarding claim 42, this is met by the rejection to claim 30.
Regarding claim 43, this is met by the rejection to claim 31.
 Regarding claim 44, this is met by the rejection to claim 32.
Regarding claim 46, this is met by the rejection to claim 34.
Regarding claim 47, Oral-Hinckley discloses a computer program product comprising an instruction, wherein when the computer program product (Figs. 1-6, computer system, #110; memory, #150; Detailed Description, Column 11, lines 1-10, “In some implementations, one or more of the programs, modules, and data structures stored in memory 306 are stored in the memory 150 of the computer system 110, or the computer readable storage medium of the memory 150, for implementing within the computer system 110 respective operations described below with reference to FIGS. 5 and 6.”) runs on a terminal comprising the elements of claim 40., Thus, claim 47 is rejected under the same reasoning as claim 40 with the combination of Oral and Hinckley.. 

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Oral in view of Hinckley, further in view of He et al., United States Patent Application Publication No. US 2018/0260602 A1.

Regarding claim 37, Oral-Hinckley discloses every element of claim 33, but does not explicitly disclose wherein the first threshold is any angle ranging from 30 degree to 45 degree.
	He, in a similar field of endeavor, discloses a method wherein the first threshold is any angle ranging from 30 degree to 45 degree (Figs. 5-7, Detailed Description, [0127-0142], “FIGS. 5A, 5B and 5C illustrate examples of three different groups divergent light beams: (1) central beams 82 with small incident angles to the cover glass 431 without the total reflection (FIG. 5A), (2) high contrast beams 201, 202, 211, 212 that are totally reflected at the cover glass 431 when nothing touches the cover glass surface and can be coupled into finger tissues when a finger touches the cover glass 431 (FIGS. 5B and 5C), and (3) escaping beams having very large incident angles that are totally reflected at the cover glass 431 even at a location where the finger issue is in contact… If nc is greater than ns, φ1 is greater than ϕ2. Thus, the refraction enlarges the sensing width Wc. For example, assuming the finger skin's equivalent RI is about 1.44 at 550 nm and the cover glass index RI is about 1.51, the total reflection incident angle is estimated to be about 41.8° if nothing touches the cover glass top surface, and the total reflection angle is about 73.7° if the finger skin touches the cover glass top surface. The corresponding total reflection angle difference is about 31.9”).
It would have been obvious to have modified the method of Oral-Hinckley to include the teachings of He in such a way to provide wherein the first threshold is any angle ranging from 30 degree to 45 degree. The motivation to combine these arts is to detect the presence of a user’s finger using optical sensing angles (He, Summary, [0008-0013]). The fact that He also discloses touchscreens with proximity sensing (He, Background, [0005]) makes this combination more easily implemented. 

Regarding claim 38, Oral-Hinckley discloses every element of claim 33, but does not explicitly disclose wherein the first included angle is any angle ranging from 25 degree to 60 degree.
He, in a similar field of endeavor, discloses a method wherein the first included angle is any angle ranging from 25 degree to 60 degree (Figs. 5-7, Detailed Description, [0127-0142]).
It would have been obvious to have modified the method of Oral-Hinckley to include the teachings of He in such a way to provide wherein the first included angle is any angle ranging from 25 degree to 60 degrees. The motivation to combine these arts is to detect the presence of a user’s finger using optical sensing angles (He, Summary, [0008-0013]). The fact that He also discloses touchscreens with proximity sensing (He, Background, [0005]) makes this combination more easily implemented. 





Other References
The following reference is cited as pertinent:
Baranilingesan, I., "Tilt Angle Detector Using 3-Axis Accelerometer", February 2018, IJSRST, Volume 4, Issue 2, pgs.784-791 (Year: 2018)
PDF attached. Also found at: https://www.researchgate.net/publication/324388303_Tilt_Angle_Detector_Using_3-Axis_Accelerometer


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626